        Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

BRIANNA T. COLLINS,

                              Plaintiff,

v.                                                          CASE # 19-cv-00298

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                         AMY C. CHAMBERS, ESQ.
 Counsel for Plaintiff                                      KENNETH R. HILLER, ESQ.
600 North Bailey Ave
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                 AVNI DINESH GANDHI, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                         MEMORANDUM-DECISION and ORDER

       The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. For the reasons set forth below, plaintiff’s

motion for judgment on the administrative record is DENIED and the Commissioner’s motion is

GRANTED.
         Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 2 of 14




I.      RELEVANT BACKGROUND

        A.     Factual Background

        Plaintiff was born on July 26, 1987 and has less than a high school education. (Tr. 916).

She alleged disability beginning February 1, 2010, due to bowel obstruction, depression, anxiety

and nerve damage in the abdomen. (Tr. 157). Her date last insured is December 31, 2011. (Tr.

153).

        B.     Procedural History

        On April 19, 2012, Plaintiff applied for a period of Disability Insurance Benefits (“SSD”)

under Title II, and Supplemental Security Income (“SSI”) under Title XVI, of the Social Security

Act. (Tr. 72). Plaintiff’s application was initially denied, after which she timely requested a hearing

before an Administrative Law Judge (“the ALJ”). On October 1, 2013, Plaintiff appeared before

the ALJ, Grenville W. Harrop, Jr. (Tr. 40-66). On December 6, 2013, ALJ Harrop issued a written

decision finding plaintiff not disabled under the Social Security Act. (Tr. 15-33). On March 10,

2015 the Appeals Council (“AC”) denied Plaintiff’s request for review. (Tr. 1-4).

        On September 30, 2016, the United States District Court for the Western District of New

York remanded the case for further proceedings. (Tr. 1057). Plaintiff had additional hearings

before ALJ Melissa Lin Jones on October 5, 2017, and October 11, 2018. (Tr. 930-978). ALJ Jones

issued an unfavorable decision on November 7, 2018. (Tr. 903-18). Thereafter, plaintiff directly

sought judicial review in this Court.

        C.     The ALJ’s Decision

        Generally, in her decision, the ALJ made the following findings of fact and conclusions of
law:

1.   The claimant meets the insured status requirements of the Social Security Act through
December 31, 2011.



                                                      2
         Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 3 of 14




2.     The claimant has not engaged in substantial gainful activity since February 1, 2010, the
alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

3.     The claimant has the following severe impairments: major depressive disorder, PTSD,
lumbago, asthma and abdominal pain following a gunshot wound (20 CFR 44.1520(c) and
416.920(c)).

4.    The claimant does not have an impairment or combination of impairments that meets or
medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart P,
Appendix 1 (20 CFR 404.1520(d), 404.1526, 416.920(d), 416.925 and 416.926).

5.     After careful consideration of the entire record, the undersigned finds the claimant has the
residual functional capacity to perform sedentary work as defined in 20 CFR 404.1567(a) and
416.967(a) except she can occasionally climb ramps and stairs but never ladders ropes or scaffolds;
engage in simple routine repetitive tasks not at a production rate pace, simple decisions when
dealing with change in the work setting and occasional interaction with supervisors coworkers or
the public; and she must avoid concentrated exposure to fumes dusts odors gases and other
pulmonary irritants and extreme heat.

6.     The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965).

7.     The claimant was born on July 26, 1987 and was 22 years old, which is defined as a younger
individual age 18-49, on the alleged onset date (20 CFR 404.1563 and 416.963).

8.    The claimant has at least a high school education and is able to communicate in English
(20 CFR 404.1534 and 416.964).

9.     Transferability of job skills is not an issue in this case because the claimant’s past relevant
work is unskilled (20 CFR 404.1568 and 416.968).

10.    Considering the claimant's age, education, work experience, and residual functional
capacity, there are jobs that exist in significant numbers in the national economy that the claimant
can perform (20 CFR 404.1569, 404.1569(a), 416.969 and 416.969(a)).

11.    The claimant has not been under a disability, as defined in the Social Security Act, from
February 1, 2010, through the date of this decision (20 CFR 404.1520(g) and 416.920(g)).

(Tr. 903-918).

II.    THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

       A.        Plaintiff’s Arguments

       Plaintiff makes essentially three arguments in support of her motion for judgment on the

pleadings. First, plaintiff argues the ALJ improperly evaluated opinions and evidence of record,

                                                      3
         Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 4 of 14




resulting in an unsupported residual functional capacity (RFC) finding. Second, plaintiff contends

the record as a whole shows sedentary work is further eroded by off-task time and missed

workdays, as well as bending, lifting, and prolonged sitting, walking and standing but were not

accounted for in the RFC finding. Lastly, plaintiff argues the ALJ improperly evaluated her

credibility and evidence of record. (Dkt. No. 14 at 2-3 [Pl.’s Mem. of Law]).

       B.      Defendant’s Arguments

       In response, defendant makes two arguments. First, defendant argues substantial evidence

supports the ALJ’s RFC finding and evaluation of medical opinions. (Dkt. No. 15 at 13 [Def.’s

Mem. of Law]). Second, Defendant argues substantial evidence supports the ALJ’s evaluation of

plaintiff’s subjective complaints. (Dkt. No. 15 at 17).

III.   RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).




                                                     4
         Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 5 of 14




       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s

determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a residual functional capacity’

                                                      5
        Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 6 of 14




       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).


IV.    ANALYSIS

       A. RFC Finding

       The RFC is an assessment of the most plaintiff can still do despite her limitations. 20

C.F.R. § 404.1545(a)(1). The ALJ is responsible for assessing plaintiff’s RFC based on a review

of relevant medical and non-medical evidence, including any statement about what plaintiff can

still do, provided by any medical sources. Id. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c). It is

the ALJ’s duty to assess all of the evidence, resolve any inconsistencies, and formulate an RFC

finding that reflect all of plaintiff’s credible limitations. See Davis v. Colvin, No. 15-CV-6695P,

2017 WL 745866, at *11 (W.D.N.Y. Feb. 27, 2017); 20 C.F.R. §§ 404.1529, 404.1545, 404.1546,

416.929, 416.945, and 416.946. However, the burden is on plaintiff to show that she cannot

perform the RFC as found by the ALJ. See Poupore v. Astrue, 566 F.3d 303, 305-06 (2d Cir. 2009).

       Plaintiff argues the RFC does not account for all limitations, in part because of the ALJ’s

improper evaluation of the opinion evidence. For the reasons set forth below, the Court finds the

ALJ properly considered the medical opinions of record in assessing the RFC and it is supported

by substantial evidence.

       1. Mental RFC

       The ALJ found plaintiff suffered from the severe mental impairments of major depressive

disorder and posttraumatic stress disorder, but noted the record showed very little treatment for

the mental impairments since her alleged onset date. (Tr. 909, 912). However, for what records



                                                    6
        Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 7 of 14




there were, plaintiff routinely exhibited calm or normal mood and affect, pleasant demeanor, and

cooperative behavior at medical visits. (Tr. 494, 515, 725, 1286).

       Plaintiff first argues the ALJ did not adopt limitations opined by consultative examiner Dr.

Baskin. (Dkt. No. 14 at 18). During Dr. Baskin’s exam, plaintiff exhibited goal-directed thought

processes, euthymic mood, and full range of affect. (Tr. 611). Plaintiff’s attention, concentration,

and memory were mildly impaired, but it was noted to be related to her lack of formal education.

(Tr. 611). Dr. Baskin concluded plaintiff had moderate limitations dealing with stress and her

medical/physical problems may interfere with her vocational functional capacities. (Tr. 611). ALJ

Jones accorded great weight to Dr. Baskin’s opinion. Contrary to plaintiff’s argument that the ALJ

did not account for moderate stress limitations and possible difficulty managing funds, the ALJ’s

RFC limited plaintiff to simple, routine tasks not at a production rate pace, simple decisions and

occasional interaction with others. (Tr. 911, 915). See Bartell v. Comm'r of Soc. Sec., 5:13–CV–

843, 2014 WL 4966149, at *3 (N.D.N.Y. Sept. 30, 2014) (holding the ALJ adequately factored in

limitations in maintaining concentration, persistence and pace and difficulties dealing with stress

by limiting plaintiff to simple unskilled work); Saxon v. Colvin, No. 13-CV-165, 2015 WL

3937206, at *6 (W.D.N.Y. June 26, 2015) (“The ALJ considered the functional limitations

suggested by the medical evidence, including plaintiff's moderate limitation in the ability to learn

new tasks, perform complex tasks, make appropriate decisions, relate adequately with others, and

deal with stress. These limitations are incorporated into the RFC, which limits plaintiff to simple

routine tasks in a low stress, low contact environment.”).

       Plaintiff also contends the ALJ erred by giving great weigh to the opinion of state agency

psychological reviewer Dr. Butkensky without incorporating limitations. (Dkt. No. 14 at 18). Dr.

Butkensky reviewed the record evidence through August 2012, including Dr. Baskin’s findings,



                                                     7
         Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 8 of 14




and opined that plaintiff had mild to moderate limitations in sustaining attention and concentration,

adapting to changes in a routine work setting, and interacting appropriately with coworkers and

supervisors. (Tr. 707). He also opined that plaintiff was capable of performing simple and complex

jobs. (Tr. 707). Plaintiff’s only argument is that the ALJ “failed to explain the limitations that

contradict RFC” with no further discussion or cites to the record. (Dkt. No. 14 at 18).

       ALJ Jones noted the opinion was consistent with the objective evidence and Dr. Baskin’s

opinion and findings. (Tr. 915-916). Dr. Butensky, in his summary conclusions, opined that

plaintiff would have moderate limitations in her ability to complete a normal workday and

workweek without interruptions, accept instructions and respond appropriately to criticism from

supervisors, and set realistic goals or make plans independently of others. (Tr. 710). As discussed

above, the ALJ accounted for these limitations in the RFC by limiting plaintiff to simple, routine

repetitive work, simple decisions, and only occasional interactions with supervisors and

coworkers. (Tr. 911). See, Thomas v. Berryhill, 337 F. Supp. 3d 235, 245 (W.D.N.Y. 2018)(citing

Ross v. Colvin, 2015 WL 1189559 at *11 (rejecting plaintiff's argument that ALJ failed to account

for several moderate limitations assessed by a consultative examiner, such as limitations in the

ability to complete a normal workday or workweek without interruption; “[a]lthough the ALJ did

not discuss each of the moderate limitations assessed by [the consultative examiner], he

incorporated moderate limitations into his RFC by restricting [plaintiff] to jobs that require an

individual to understand, remember, and carry out simple instructions, make only simple work-

related decisions”)); Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) (ALJ's

finding that claimant could perform “simple, routine, repetitive” tasks adequately accounted for

opinion that claimant was “moderately” limited in ability “to perform at a consistent pace without

an unreasonable number of rest periods,” among other things).



                                                     8
         Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 9 of 14




       2. Physical RFC

       The plaintiff has a remote history of a gunshot wound in 2016 with abdominal repair

including colon repair. ALJ Jones stated plaintiff sought emergency room care for abdominal pain

on numerous occasions, but her abdomen was usually soft and non-tender or only mildly tender.

(Tr. 494, 725, 852, 912, 1286, 1293, 1296, 1789). Radiological testing, like abdominal CTs, were

also normal. (Tr. 441, 912, 1804, 1824). Plaintiff also demonstrated normal sensation, full range

of motion, and full motor strength in the lower extremities, despite her low back pain. (Tr. 257,

495, 913, 1286). Appropriately, the ALJ noted however that treating specialist, Dr. Kahn, reported

that plaintiff’s abdominal pain was primarily caused by her opioid medications and the drug

withdrawal. (Tr. 912). Notwithstanding the largely benign objective physical findings, the ALJ

limited plaintiff to sedentary work with postural limitations to account for her subjective

complaints to the extent that they were consistent with the above evidence. (Tr. 911).

       Plaintiff contends the opinions of Dr. Matthews and Dr. Dave should have been afforded

controlling weight. (Dkt. No. 14 at 19). The ALJ properly noted Dr. Matthews was plaintiff’s

treating physician when discussing his opinion that plaintiff could perform sedentary work and

was moderately limited in her ability to walk, stand, and climb stairs and very limited in her ability

to lift, carry, push, pull and bend. (Tr. 915, 1348). ALJ Jones expressly stated she accorded little

weight to Dr. Matthews’ opinion that plaintiff had no mental limitations because mental

functioning was outside of Dr. Matthew’s expertise. The ALJ did not specify the weight given to

the physical limitations opined but this is a harmless error as the RFC is consistent with the opined

physical limitations. (Tr. 911, 1348). Consistent with Dr. Matthews’ opinion for sedentary work

and limitations in walking, standing, lifting, carrying, pushing, and pulling, the ALJ assessed an

RFC for sedentary work, which involves lifting and carrying no more than 10 pounds at a time and



                                                      9
        Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 10 of 14




involves mostly sitting. (Tr. 911). See 20 C.F.R. §§ 404.1567(a), 416.967(a). Moreover, the ALJ

further limited plaintiff to only occasional climbing of ramps and stairs and no climbing of ladders,

ropes, or scaffolds. (Tr. 911).

       The ALJ accorded little weight to the opinion of consultative examiner Dr. Dave and

provided good reasons. First, controlling weight is only appropriate for a treating physician

opinion. 20 C.F.R. § 404.1527(d)(2). Dr. Dave opined plaintiff had moderate to marked limitations

in lifting, carrying, pushing, and pulling of heavy objects due to her abdominal problems. (Tr.

915). In her analysis, the ALJ explained this opinion was inconsistent with the physical exam

findings and appeared to be based primarily on plaintiff’s subjective allegations. (Tr. 915). Except

for tenderness at the site of the abdominal scar, plaintiff’s physical exam by Dr. Dave was normal.

(Tr. 606-607). Her abdominal scar tenderness did not restrict her spinal or extremity range of

motion or gait. (Tr. 606-607). Consistency is a factor in deciding the weight accorded to any

medical opinion. See Michels v. Astrue, 297 F. App’x 74, 76 (2d Cir. 2008); see also Monroe v.

Colvin, 676 F. App’x 5, 7-8 (2d Cir. 2017) (holding an ALJ had properly discounted a medical

source opinion based on, among other things, the inconsistency of that physician’s opinion with

his treatment notes).

       Additionally, as discussed below, the ALJ found plaintiff’s subjective complaints not

wholly consistent, in part due to her opioid medication-seeking behaviors. (Tr. 614). Although the

ALJ cannot reject a medical opinion solely because it relies on subjective complaints, she may

reject the opinion if she has previously found the subjective complaints unsound and the medical

source relied on those complaints when reaching his opinion. Tomczak v. Comm’r of Soc. Sec.,

No. 18-CV-64-FPG, 2019 WL 2059679, at *1 (W.D.N.Y. May 9, 2019); see also Jackson v.

Astrue, No. 1:05-CV-01061 (NPM), 2009 WL 3764221, at *7 (N.D.N.Y. Nov. 10, 2009).



                                                     10
        Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 11 of 14




       Based on the foregoing, substantial evidence supports the ALJ’s RFC finding, and plaintiff

has failed to show otherwise.

       B. Subjective Complaints

       In different parts of her brief, plaintiff essentially argues the ALJ failed to properly assess

her credibility and did not account for her chronic pain. In the decision, the ALJ found plaintiff’s

medically determinable impairments could reasonably be expected to cause her alleged symptoms;

however, the alleged intensity, persistence, and limiting effects were not entirely consistent with

the record. (Tr. 912). ALJ Jones is not required to accept the plaintiff’s subjective complaints

without question; she may exercise discretion in weighing the credibility of the plaintiff’s

testimony in light of the other evidence in the record. Genier v. Astrue, 606 F.3d 46, 49 (2d Cir.

2010). In the instant case, the ALJ properly discussed objective medical evidence, treatment and

response to treatment, activities of daily living, and medical expert opinion evidence. (Tr. 912-

916). See Schlichting v. Astrue, 11 F. Supp. 3d 190, 205 (N.D.N.Y. 2012) (quoting Lewis v. Apfel,

62 F. Supp. 2d 648, 651 (N.D.N.Y. 1999))(“An administrative law judge may properly reject

claims of severe, disabling pain after weighing the objective medical evidence in the record, the

claimant's demeanor, and other indicia of credibility, but must set forth his or her reasons with

sufficient specificity to enable us to decide whether the determination is supported by substantial

evidence.”).

       Although the ALJ may not have specifically identified the steps of the credibility analysis

as identified in SSR 16-3p, the extensive discussion by the ALJ of inconsistent evidence was

sufficient to enable to Court to determine the legitimate reasons for the ALJ’s disbelief. See

Rockwood v. Astrue, 614 F. Supp. 2d at 270 (N.D.N.Y. 2009)(When rejecting subjective

complaints, an ALJ must do so explicitly and with sufficient specificity to enable the Court to



                                                     11
        Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 12 of 14




decide whether there are legitimate reasons for the ALJ’s disbelief.). The ALJ thoroughly

discussed and identified reasons why the plaintiff’s statements were not found to be credible. (Tr.

914).

        The ALJ first noted the plaintiff had made numerous inconsistent statements to her treating

physician, or elsewhere in the medical record, in conjunction with her abuse of opioid pain

medication and other drugs. (Tr. 914). As the ALJ noted, plaintiff repeatedly went to the

emergency room for abdominal pain, and even though exams were largely normal and she

described pain as mild at its worst, she always received narcotics or opioids. (Tr. 441, 449, 491,

494, 660-62, 841, 912). Plaintiff’s mother reported that she was addicted to pain medication. (Tr.

212). Misuse of medication is a valid factor for an ALJ to consider in assessing the consistency of

symptom severity. Morgan v. Berryhill, No. 1:15-CV-00449 (MAT), 2017 WL 6031918, at *5

(W.D.N.Y. Dec. 5, 2017) (citation omitted); Tomczak, No. 18-CV-64-FPG, 2019 WL 2059679, at

*1 (W.D.N.Y. May 9, 2019)(An ALJ may consider drug-seeking behavior in evaluating the

reliability of a claimant’s subjective complaints); Weakland v. Astrue, No. 10-CV-519S, 2012 WL

1029671, at *5 (W.D.N.Y. Mar. 26, 2012) (“Plaintiff's drug seeking behavior serves to generally

discount her testimony as it relates to the severity of her symptoms.” (citations omitted)).

        The ALJ also considered plaintiff’s activities of daily living were not limited to the extent

one would expect, given the complains of disabling symptoms and limitations. See e.g. Wavercak

v. Astrue, 420 F. App’x 91, 94 (2d Cir. 2011). Plaintiff testified that she did nothing all day because

of her impairments but on her function report, she said she was able to prepare quick,

microwaveable foods, go out alone sometimes (using public transportation or cabs), go to church

once a week, and walk with breaks. (Tr. 167-73). Her inconsistent statements about her daily

activities were appropriately considered by the ALJ. See generally SSR 16-3p, 2017 WL 5180304,



                                                      12
        Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 13 of 14




at *8 (“In determining whether an individual’s symptoms will reduce his or her corresponding

capacities to perform work-related activities … we will consider the consistency of the individual’s

own statements.”).

       As accurately noted by the ALJ, plaintiff’s treatment was additionally routine and/or

conservative. (Tr. 914). A pattern of conservative medical treatment is a proper factor for an ALJ

to consider in evaluating a plaintiff’s credibility. See e.g. Gowell v. Apfel, 242 F.3d 793, 796 (8th

Cir. 2001). The most invasive treatment option offered to her was surgery to remove adhesions in

her abdominal scar tissue, but she did not go through with that surgery. Rather, she relied solely

on medication and physical therapy for her symptoms. Further, as noted repeatedly by the ALJ

beyond conservative treatment recommendations there was also significant gaps in treatment or

little treatment. In terms of mental health treatment, the ALJ addressed the very minimal treatment

since the alleged onset date. (Tr. 914). The ALJ also discussed visits with the primary physician,

Dr. Matthews, which lapsed up to a year. (Tr. 913, citing 1291). Failure to seek treatment for a

given condition “seriously undermines” any claim of inability to perform work-related activities

due to that condition. Arnone v. Bowen, 882 F.2d 34, 39 (2d Cir. 1989); see also Navan v. Astrue,

303 F. App’x 18, 20 (2d Cir. 2008) (plaintiff’s subjective complaints of disabling pain were

undermined by his failure to seek regular medical treatment).

       Lastly, the ALJ appropriately considered plaintiff’s work history that revealed only

sporadic work but for a period in 2010 when she worked at substantial gainful activity (SGA)

levels. (Tr. 914). SSA regulations provide that the fact-finder will consider all the evidence

presented, including information about plaintiff’s prior work record. 20 §C.F.R 416.929(3).

       In sum, ALJ Jones applied the proper legal standards in analyzing plaintiff’s subjective

complaints and substantial evidence supports the ALJ’s determination. Plaintiff’s challenge



                                                     13
        Case 1:19-cv-00298-JGW Document 18 Filed 09/24/20 Page 14 of 14




amounts to a disagreement with the ALJ’s consideration of conflicting evidence. Under the

substantial evidence standard of review, it is not enough for plaintiff to merely disagree with the

ALJ's weighing of the evidence or to argue that evidence in the record could support her position.

Warren v. Comm'r of Soc. Sec., 2016 WL 7223338, *6 (N.D.N.Y.), report and recommendation

adopted by, 2016 WL 7238947 (N.D.N.Y. 2016). Rather, she must show that no reasonable

factfinder could have reached the ALJ's conclusions based on the evidence in the record. Id. The

ALJ's decision in this case demonstrates that she weighed the record evidence, including the

conflicting evidence. See Casey v. Comm'r of Soc. Sec., 2015 WL 5512602, *9 (N.D.N.Y. 2015)

(“[i]t is the province of the [ALJ] to consider and resolve conflicts in the evidence as long as the

decision rests upon adequate findings supported by evidence having rational probative force[;] ...

[the ALJ] properly considered the totality of the record evidence, and concluded that the evidence

quoted above outweighed [plaintiff's] evidence to the contrary”) (internal quotation omitted).



ACCORDINGLY, it is

       ORDERED that plaintiff’s motion for judgment on the pleadings (Dkt. No.14) is

           DENIED; and it is further

       ORDERED that defendant’s motion for judgment on the pleadings (Dkt. No. 15) is

           GRANTED.



Dated: September 24, 2020                     J. Gregory Wehrman
       Rochester, NY                          HON. J. Gregory Wehrman
                                              United States Magistrate Judge




                                                    14
